Exhibit 10.4

WYETH

RESTRICTED STOCK UNIT AWARD AGREEMENT

UNDER THE WYETH [    ] STOCK INCENTIVE PLAN

DATE OF GRANT: ___________

NUMBER OF SHARES SUBJECT

TO AWARD: [####]

____________________________

Name

Address 1

Address 2

The Company hereby awards you restricted stock units (the “Units”) representing
shares of Common Stock in the amount set forth above. The Units are subject to
the terms and restrictions set forth in the Plan and this Agreement. Each Unit
corresponds to one share of Common Stock. The Units shall be converted into
shares of Common Stock on the terms and conditions set forth herein. Capitalized
words not otherwise defined in the text of this Agreement or in Paragraph 10
shall have the same meanings as in the Plan.

By signing this Agreement (or otherwise acknowledging, as instructed, your
agreement thereto), you acknowledge and agree that:

 

  •   You have received a copy of the Plan.

 

  •   You have read and understand the terms of the Plan and this Agreement.

 

  •   The Company has the right, without your prior consent, to amend or modify
the terms of the Plan or this Agreement to the extent that the Committee deems
it necessary to avoid adverse or unintended tax consequences to you under
Section 409A. Such amendments or modifications may limit or eliminate certain
rights otherwise available to you under the Plan and/or this Agreement.

1.     No Stockholder Rights Until Issuance of Shares. No shares of Common Stock
represented by the Units will be earmarked for you or your account, and you will
not have any of the rights of a stockholder with respect to such shares until
such time as the shares are issued to you in accordance with the terms of this
Agreement.

2.     No Transfer of Units. You may not sell, transfer, assign, pledge or
otherwise encumber or dispose of the Units granted hereunder.

3.     Conversion to Common Stock. As of the Conversion Date, the Units shall be
converted to Common Stock, unless the Units have been forfeited or previously
converted prior to that date in accordance with the terms of this Agreement or
the Units are then subject to a Deferral Election or Re-Deferral Election.
Notwithstanding anything in this Agreement to the



--------------------------------------------------------------------------------

 

contrary, upon your forfeiture for any reason of all rights to the Units granted
hereunder, such Units shall, for all purposes of the Plan and this Agreement, be
deemed terminated and without further force or effect as of the date of such
forfeiture.

4.     Deferral Elections and Re-Deferral Elections.

(a)     Deferral Elections. You are eligible to make a Deferral Election to
defer the issuance to you of all of the shares of Common Stock otherwise
issuable to you as of the Conversion Date. To make a Deferral Election, you must
complete an election form approved by the Committee that conforms to the terms
of the attached ANNEX A and return or otherwise submit such form to the Record
Keeper as soon as possible after the date hereof, but in no event later than
thirty (30) days from the date of grant indicated above or such shorter period
as may be required by applicable law and communicated to you by the Committee.
All Deferral Elections must comply with the applicable procedures established by
the Committee from time to time. If you make such a Deferral Election (or
Re-Deferral Election pursuant to Paragraph 4(b)), then, as of the Conversion
Date, the following shall apply: (i) the number of Units that would have been
earned as of the Conversion Date shall be cancelled; (ii) in exchange for such
cancelled Units, you will have a future right to receive a number of shares of
Common Stock equal to the number of Units so cancelled, subject to Paragraph
5(d); and (iii) as of the Conversion Date, the Company shall contribute to the
Restricted Stock Trust, subject to Paragraph 5(d), a number of shares of Common
Stock equal to the number of Units cancelled, which shares shall be used to
satisfy the Company’s payment obligations to you under your Deferral Election
and this Agreement, and such shares shall be issued to you as of the Payment
Date(s) specified in your Deferral Election or Re-Deferral Election, as the case
may be, subject to Paragraphs 6, 7, 8 or 12. Notwithstanding anything in this
Paragraph 4(a) to the contrary, if the Committee determines that a Deferral
Election is not made within the timeframe required by Section 409A, such
election shall be cancelled and the shares (if any) issuable to you under the
Agreement will be issued as of the Conversion Date.

(b)     Re-Deferral Elections. You may, in accordance with procedures
established from time to time by the Committee, also make a Re-Deferral Election
with respect to all of the shares of Common Stock earned or eligible to be
earned by you under this Agreement, even if you do not make a Deferral Election
pursuant to Section 409A. Any such Re-Deferral Election (i) must be in
accordance with the provisions of Section 409A (as reasonably interpreted by the
Committee), (ii) must be made in writing (unless otherwise instructed by the
Company) and received by the Record Keeper at least one year prior to the
Payment Date then in effect previously specified in your Deferral Election (or
prior Re-Deferral Election) or established under the terms of this Agreement or,
if a Deferral Election or a prior Re-Deferral Election is not in effect, at
least one year prior to the date on which the Units are fully vested and
(iii) must delay issuance of the shares of Common Stock otherwise issuable to
you under this Agreement for a period of not less than five years from such
Payment Date or if, a Deferral Election or Re-Deferral Election is not in
effect, five years from the date on which the Units are fully vested.
Notwithstanding anything in this Agreement to the contrary, (A) a Re-Deferral
Election will be permitted or honored solely to the extent that such election
will not result in adverse or unintended tax consequences to you under
Section 409A and (B) issuance of amounts subject to an applicable Re-Deferral
Election shall not occur prior to the Payment Date(s) set forth in your

 

-2-



--------------------------------------------------------------------------------

 

Re-Deferral Election solely to the extent necessary to avoid adverse or
unintended tax consequences to you under Section 409A.

5.     Issuance and Delivery of Shares of Common Stock; Withholding.

(a)     Method of Issuance; Time of Delivery; Stockholder Rights. As soon as
practicable following a Payment Date, all shares of Common Stock, if any, earned
by you under this Agreement that are to be issued to you as of such Payment Date
shall be delivered either through book-entry form as a credit to an account
maintained in your name or through the issuance of a stock certificate
representing such shares of Common Stock free of any restrictive legend, other
than as may be required by applicable securities laws. Upon such issuance, you
shall be the record owner of such shares and shall be entitled to all of the
rights of a stockholder of the Company, including the right to vote and the
right to receive dividends.

(b)     No Deferral Election. If you do not make a Deferral Election or
Re-Deferral Election, the shares of Common Stock to be issued to you pursuant to
this Agreement, if earned, shall be issued as of the Conversion Date, subject to
Paragraphs 6, 7 or 12 and delivered to you in a lump sum as soon as practicable
after the Conversion Date.

(c)     Deferral Election. If you make a Deferral Election or Re-Deferral
Election, the shares of Common Stock to be issued to you pursuant to this
Agreement shall be issued to you, if earned, as of the Payment Date(s) specified
in such Deferral Election or Re-Deferral Election, subject to Paragraphs 6, 7, 8
or 12 and delivered to you as soon as practicable after such Payment Date(s).

(d)     Amounts to Be Withheld. The number of shares of Common Stock that shall
be issued to you (either directly from the Company pursuant to this Paragraph 5
or from the Restricted Stock Trust) as of a Payment Date(s) shall be (i) the
number of such shares that would have been issued as of the Payment Date in the
absence of this Paragraph 5(d) minus (ii) the number of whole shares of Common
Stock necessary to satisfy (A) the minimum federal, state and local income tax
withholding obligations that are imposed on the Company by applicable law in
respect of the issuance of such award, (B) other tax withholding obligations
(e.g., Social Security and Medicare) that may be due from time to time under
applicable law (and that may be satisfied by the reduction effected hereby in
the number of issuable shares) and, if a Deferral Election or a Re-Deferral
Election is in effect, the additional income tax withholding obligations
attributable to the wages included in income under Section 3401 of the Code and
(C) any administrative fees that may be imposed by the Company, in each case, it
being understood that the value of the shares referred to in clause (ii) above
shall be determined, for the purposes of satisfying the obligations set forth in
this Paragraph 5(d) and determining your income related to such award, on the
basis of the average of the high and low per-share prices for the Common Stock
as reported on the Consolidated Transaction Reporting System on the trading day
immediately preceding the designated date of issuance or as otherwise determined
in Paragraph 8, or on such other reasonable basis for determining fair market
value as the Committee may from time to time adopt. Shares of Common Stock may
also be issued and withheld at the time Social Security, Medicare and other wage
withholding taxes are due. To the extent Section 409A applies, the number of
shares described in clause (i)(A) through (i)(C) above shall not

 

-3-



--------------------------------------------------------------------------------

 

exceed the aggregate amount due for Social Security and Medicare taxes and the
income tax withholding related to such amount.

(e)     Compliance with Section 409A. To the extent that the shares of Common
Stock, if any, issuable to you under this Agreement are to be issued in
connection with your Separation from Service (for any reason other than death)
during the period beginning on your Separation from Service and ending on the
six-month anniversary of such date and, at the time of such Separation from
Service, you are a Specified Employee, then, solely to the extent the Committee
determines necessary to avoid adverse or unintended tax consequences to you
under Section 409A, such issuance shall be delayed until the first business day
of the month following the six-month anniversary of your Separation from
Service.

6.     Separation from Service Other than by Reason of Retirement, Disability or
Death; Forfeiture; Default Payment.

(a)     Prior to Conversion Date. If you incur a Separation from Service prior
to the Conversion Date for any reason other than Retirement, Disability or
death, you shall forfeit all rights to all Units granted hereunder.

(b)     On or After Conversion Date. If you incur a Separation from Service on
or after the Conversion Date for any reason other than Retirement, Disability or
death, the shares that are earned under this Agreement, but have not then been
issued to you, shall be issued to you in accordance with Paragraph 5 as of the
Payments Date(s) specified below:

(i)     No Deferral/Re-Deferral Election. If you did not make a Deferral
Election or Re-Deferral Election, as the case may be, the shares of Common Stock
shall be issued in a lump sum as of the Conversion Date.

(ii)     Deferral/Re-Deferral Election. If you made a Deferral Election or
Re-Deferral Election with respect to the shares earned under this Agreement, the
shares subject to your Deferral Election or Re-Deferral Election, as the case
may be, that are earned but have not then been issued to you shall be issued to
you, in accordance with Paragraph 5, in a lump sum as of the first business day
of the month following the date of such Separation from Service, regardless of
the Payment Date(s) specified in your Deferral Election or Re-Deferral Election.

7.     Separation from Service by Reason of Retirement, Disability or Death.

(a)     Prior to Conversion Date.

(i)     Issuance of Shares. If you incur a Separation from Service prior to the
Conversion Date (x) by reason of Retirement, Disability or death and (y) as of
the date of such Separation from Service, you have been in the continuous
employment of the Company or one or more of its subsidiaries for the two-year
period ending on the date of such Separation from Service, the Units granted
hereunder shall be fully vested and the shares of Common Stock in settlement of
such Units, if earned, shall be issued in accordance with Paragraph 5 as of the
Payment Date(s) specified below:

 

-4-



--------------------------------------------------------------------------------

 

(A)     No Deferral/Re-Deferral Election. If you did not make a Deferral
Election or Re-Deferral Election with respect to such shares, the shares of
Common Stock shall be issued to you, your legal representative or other person
designated by an appropriate court as entitled to take receipt thereof or your
Beneficiary, as the case may be, in a lump sum as of the first business day of
the month following the date of your Separation from Service, if it is by reason
of Retirement or Disability, and as soon as practicable following your
Separation from Service, if it is by reason of death, but (in the event of
death), no later than the Conversion Date.

(B)     Deferral/Re-Deferral Election—Retirement, Disability. If you made a
Deferral Election or Re-Deferral Election with respect to such shares and the
Separation from Service is by reason of Retirement or Disability, the shares
subject to such Deferral Election or Re-Deferral Election, as the case may be,
shall be issued to you, your legal representative or other person designated by
an appropriate court as entitled to take receipt thereof, as the case may be, as
of the Payment Date(s) specified in your Deferral Election or Re-Deferral
Election; provided, however, that notwithstanding anything in this Paragraph
7(a)(i)(B) to the contrary, if you incur a Separation from Service in 2006 by
reason of Retirement or Disability, the shares shall be issued as of the later
of January 31, 2007 and the Payment Date(s) specified in your Deferral Election
or Re-Deferral Election.

(C)     Deferral/Re-Deferral Election—Death. Notwithstanding anything in this
Paragraph 7(a) to the contrary, if your Separation from Service is by reason of
death or you die after a Separation from Service by reason of Retirement or
Disability and, in either such case, you have shares of Common Stock subject to
your Deferral Election or Re-Deferral Election, as the case may be, that have
not then been issued to you, such shares shall be issued to your Beneficiary in
a lump sum as soon as practicable following the date of your death, regardless
of the Payment Date(s) specified in your Deferral Election or Re-Deferral
Election; provided, however, that if you die in 2006, the shares shall be issued
as soon as practicable, but, to the extent required by Section 409A, in no event
earlier than January 1, 2007.

(ii)     Continuous Employment Requirement. If you incur a Separation from
Service prior to the Conversion Date (A) by reason of Retirement, Disability or
death and (B) as of the date of your Separation from Service, you have not been
in the continuous employment of the Company or one or more of its subsidiaries
for the two-year period ending on such Separation from Service, you shall
forfeit all rights to all Units granted hereunder, as of the date of such
Separation of Service.

(b)     On or After Conversion Date. If you incur a Separation from Service on
or after the Conversion Date by reason of Retirement, Disability or death, the
shares of Common Stock, if earned, in respect of the Units granted hereunder
shall be issued in accordance with Paragraph 5 as of the Payment Date(s)
specified below:

(i)     No Deferral/Re-Deferral Election. If you did not make a Deferral
Election or Re-Deferral Election with respect to such shares, the shares of
Common Stock shall be issued to you, your legal representative or other person
designated by an appropriate

 

-5-



--------------------------------------------------------------------------------

 

court as entitled to take receipt thereof or your Beneficiary, as the case may
be, in a lump sum as of the first business day of the month following the date
of such Separation from Service, if it is by reason of Retirement or Disability,
and as soon as practicable following your Separation from Service, if it is by
reason of death.

(ii)     Deferral/Re-Deferral Election-Retirement, Disability. If you incur a
Separation from Service on or after the Conversion Date by reason of Retirement
or Disability and you have shares of Common Stock subject to a Deferral Election
or Re-Deferral Election, as the case may be, that have not then been issued to
you, such shares shall be issued to you, your legal representative or other
person designated by an appropriate court as entitled to take receipt thereof,
as the case may be, in accordance with Paragraph 5 as of the Payment Date(s)
specified in your Deferral Election or Re-Deferral Election.

(iii)     Deferral/Re-Deferral Election-Death. Notwithstanding anything in
Paragraph 7(b)(ii) to the contrary, if you incur a Separation from Service on or
after the Conversion Date by reason of death or you die after a Separation from
Service by reason of Retirement or Disability and, in either such case, you have
shares of Common Stock subject to a Deferral Election or Re-Deferral Election,
as the case may be, that have not then been issued to you, such shares shall be
issued to your Beneficiary, in accordance with Paragraph 5, in a lump sum as
soon as practicable following the date of your death, regardless of the Payment
Date(s) specified in your Deferral Election or Re-Deferral Election.

8.     Distribution in the Event of Financial Hardship.

(a)     Requirements. If the issuance of shares of Common Stock has been
deferred by you pursuant to a Deferral Election or Re-Deferral Election, as the
case may be, and such shares have not then been issued to you, you may submit a
written request for an accelerated issuance of such shares in the event you
experience an Unforeseeable Financial Emergency. The Hardship Committee shall
evaluate any such request as soon as practicable in accordance with
Section 409A. If the Hardship Committee determines in its sole discretion that
you are experiencing such an Unforeseeable Financial Emergency, the Hardship
Committee shall direct the Company to issue to you, as soon as practicable
following such determination, such number of shares of Common Stock held for
your account in the Restricted Stock Trust, provided that the value of such
shares of Common Stock does not exceed the amount reasonably necessary to
satisfy the Unforeseeable Financial Emergency and any federal, state and local
income taxes or penalties reasonably anticipated as a result of such issuance of
shares. A distribution on account of an Unforeseeable Financial Emergency shall
not be made to the extent such Unforeseeable Financial Emergency is, or may be,
relieved through reimbursement or compensation by insurance or otherwise or by
liquidation of your assets (to the extent the liquidation of such assets would
not itself cause severe financial hardship).

(b)     Distribution Procedures. For purposes of this Paragraph 8, the value of
the shares of Common Stock shall be calculated based on the average of the high
and low share prices for the Common Stock as reported on the Consolidated
Transaction Reporting System on the trading day immediately preceding the date
of approval by the Hardship Committee. You must provide

 

-6-



--------------------------------------------------------------------------------

 

adequate documentation to the Hardship Committee in order to be eligible for the
issuance of shares to confirm the amount needed to satisfy the costs related to
the Unforeseeable Financial Emergency and the taxes payable on the release of
such shares. If you have elected, pursuant to Paragraph 4, to receive the shares
of Common Stock subject to this Agreement in the form of installments, the
number of shares issued to you due to the Unforeseeable Financial Emergency
pursuant to this Paragraph 8 shall be deducted from the remaining installments
to be issued to you starting with the last in time of such installments
scheduled to be issued.

9.     Miscellaneous. This Agreement may not be amended except in writing.
Neither the existence of the Plan and this Agreement nor the award granted
hereby shall create any right to continue to be employed by the Company or its
subsidiaries, and your employment shall continue to be at will and terminable at
will by the Company. In the event of a conflict between this Agreement and the
Plan, the Plan shall govern; provided, however, that nothing in this Paragraph 9
shall be construed as requiring that any such conflict be resolved in a manner
that the Company determines would be inconsistent with Section 409A or would
result in adverse or unintended tax consequences to you under Section 409A. To
the extent that the Committee or the Hardship Committee is authorized to make a
determination under this Agreement, all such determinations shall be in the sole
discretion of the Committee, the Hardship Committee or their respective
delegates.

10.     Definitions and Rules of Construction.

(a)     Definitions. The following terms have the meanings set forth below:

“Agreement” means this Restricted Stock Unit Award Agreement under the Plan,
including each annex attached hereto.

“Beneficiary” means one or more individuals or entities (including a trust or
estate) designated by you to receive, in the event of your death, any shares of
Common Stock earned and issuable to you pursuant to this Agreement. You may
change your Beneficiary by submitting the appropriate form, as determined by the
Committee, to the Record Keeper. The last such form submitted prior to your
death with respect to the amounts awarded pursuant to this Agreement received by
the Record Keeper shall supersede any prior such form submitted. In the event of
your death, the Record Keeper shall attempt to locate your Beneficiary in the
order presented on the appropriate Beneficiary designation form by taking one or
more of the following actions: first, sending a letter by certified mail to the
address of the Beneficiary indicated on the Beneficiary designation form,
second, using the letter-forwarding service offered by the Internal Revenue
Service or the Federal Social Security Administration and third, taking any
other action that the Committee deems appropriate. If 90 days after the last
such action taken by the Record Keeper, the Record Keeper has not located your
Beneficiary, or if you have no Beneficiary (whether due to the death of your
Beneficiary or your failure to properly designate your Beneficiary on the
appropriate form), your Beneficiary shall be your estate for purposes of issuing
the shares of Common Stock due to you under this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rulings, regulations and other guidance thereunder.

 

-7-



--------------------------------------------------------------------------------

 

“Committee” means the Compensation and Benefits Committee of the Board of
Directors of the Company. Any action that the Committee is required or permitted
to take hereunder may be undertaken by any person to whom the Committee
delegated authority to take such action, and any action by a delegate of the
Committee shall, for all purposes hereof, constitute an act of the Committee.

“Common Stock” means the common stock of the Company, par value $0.33 1/3 per
share.

“Company” means Wyeth, a Delaware corporation, and any successor thereto.

“Conversion Date” means the date that is the third anniversary of the Date of
Grant.

“Date of Grant” means the date indicated on the first page of this Agreement.

“Deferral Election” means your one-time irrevocable deferral election made in
accordance with the terms of Paragraph 4(a) to defer receipt of all the shares
of Common Stock otherwise issuable to you as of the Conversion Date.

“Disability” means a Separation from Service by reason of disability for
purposes of at least one qualified retirement plan or long-term disability plan
maintained by the Company in which you participate. To the extent that your
Disability is not a disability within the meaning of Section 409A, any issuance
of shares of Common Stock under this Agreement may be delayed for six months and
one day following your Separation from Service in accordance with Paragraph
5(e).

“Exchange Act” means the Securities Exchange Act of 1934 (as amended from time
to time) and the rules and regulations promulgated thereunder.

“Hardship Committee” means the individual or individuals designated by the
Committee to make all determinations under Paragraph 8. Any action that the
Hardship Committee is required or permitted to take hereunder may be undertaken
by any person to whom the Hardship Committee delegated authority to take such
action, and any action by a delegate of the Hardship Committee shall, for all
purposes hereof, constitute an act of the Hardship Committee.

“Payment Date” means the date as of which shares of Common Stock are issued to
you in accordance with the terms of this Agreement and any applicable Deferral
Election and Re-Deferral Election made by you in accordance with the terms
hereof.

“Plan” means the plan identified on the first page of this Agreement, as the
same may be amended from time to time. The terms of the Plan constitute a part
of this Agreement.

“Record Keeper” means the person or persons identified from time to time by the
Committee to be responsible for the day-to-day administration of the Plan.

“Re-Deferral Election” means an election made in accordance with Section 409A to
delay the payment of all shares of Common Stock issuable to you pursuant to your
Deferral Election or as otherwise described in Paragraph 4(b).

 

-8-



--------------------------------------------------------------------------------

 

“Restricted Stock Trust” means the trust fund established under the Trust
Agreement to accommodate the deferral of issuance of shares of Common Stock
represented by Units (and any dividends paid thereon) as provided in Paragraph
4, which trust fund is subject to the claims of the Company’s general creditors
under federal and state law in the event of insolvency of the Company as
described in the Trust Agreement.

“Retirement” has the meaning set forth in the Plan; provided, however, that if
you have not attained age 55 on or before the date of your Separation from
Service by reason of Disability, then solely for purposes of issuance of amounts
subject to your Deferral Election or Re-Deferral Election (if any), as the case
may be, “Retirement” shall mean the date you attain age 55, unless to do so
would result in adverse or unintended tax consequences to you under
Section 409A.

“Section 409A” means Section 409A of the Code.

“Separation from Service” means a separation from service with the Company and
its Affiliates for purposes of Section 409A. For purposes of this definition,
“Affiliate” means any corporation that is in the same controlled group of
corporations (within the meaning of Section 414(b) of the Code) as the Company,
any trade or business that is under common control with the Company (within the
meaning of Section 414(c) of the Code), any affiliated service group (within the
meaning of Section 414(m) of the Code) of which the Company is a part and any
other entity required to be aggregated with the Company pursuant to
Section 414(o) of the Code.

“Specified Employee” means a “specified employee” as defined in Section 409A.

“Trust Agreement” means the Restricted Stock Trust Agreement, dated as of
April 20, 1994, as amended, or any successor agreement thereto.

“Unforeseeable Financial Emergency” means a severe financial hardship to you
resulting from (a) a sudden and unexpected illness or accident of you, your
spouse or any of your dependents (as defined in Section 152(a) of the Code),
(b) a loss of your property by reason of casualty or (c) such other
extraordinary and unforeseeable financial circumstances, arising as a result of
events beyond your control. The definition of Unforeseeable Financial Emergency
and the procedures related to payments in connection therewith shall comply with
the applicable provisions of Section 409A as reasonably construed by the
Hardship Committee.

(b)     Rules of Construction. All references to Paragraphs refer to paragraphs
in this Agreement. The titles to Paragraphs in this Agreement are for
convenience of reference only and, in case of any conflict, the text of this
Agreement, rather than such titles, shall control.

11.     Compliance with Laws.

(a)     General Rule. This Agreement shall be governed by the laws of the State
of Delaware and any applicable laws of the United States. Notwithstanding
anything herein to the contrary, the Company shall not be obligated to issue any
Units or shares of Common Stock of the Company represented thereby pursuant to
this Agreement unless and until the Company is advised by its counsel that the
issuance of such shares through book-entry form by a credit to an account
maintained on your behalf, or through a stock certificate, representing such
shares is in

 

-9-



--------------------------------------------------------------------------------

 

compliance with all applicable laws and regulations of governmental authority.
The Company shall in no event be obliged to register any securities pursuant to
the Securities Act of 1933 (as amended from time to time) or to take any other
action in order to cause the issuance of such shares through book-entry form by
a credit to an account maintained on your behalf, or through a stock
certificate, representing such shares to comply with any such law or regulation.

(b)     Reservation of Rights. The Committee reserves the right, at any time, to
(i) amend, modify, cancel or rescind without your consent any or all of the
terms and conditions of the Plan and this Agreement or (ii) terminate the Plan,
to the extent the Committee determines necessary to (A) comply with any
applicable law, regulation, ruling or other regulatory guidance, including,
without limitation, Section 409A, or (B) avoid adverse or unintended tax
consequences to you under Section 409A.

(c)     Section 16. If you are subject to Section 16 of the Exchange Act,
transactions under the Plan and this Agreement are intended to comply with all
applicable conditions of Rule 16b-3 or its successors under the Exchange Act. To
the extent any provision of the Plan, this Agreement or action by the Committee
involving you is deemed not to comply with an applicable condition of Rule
16b-3, such provision or action shall be deemed null and void as to you, to the
extent permitted by law and deemed advisable by the Committee; provided,
however, that no action shall be taken pursuant to this sentence that could
result in adverse or unintended tax consequences to you under Section 409A.
Moreover, in the event the Plan or this Agreement does not include a provision
required by Rule 16b-3 to be stated therein, such provision (other than one
relating to eligibility requirements or the price and amount of awards as
applicable) shall be deemed automatically to be incorporated by reference into
the Plan and/or this Agreement insofar as you are concerned, with such
incorporation to be deemed effective as of the effective date of such Rule 16b-3
provision.

12.     Change of Control.

(a)     Vesting. Upon a Change of Control, your Units shall be fully vested.

(b)     No Deferral of Compensation. If, as of a Change of Control, your Units
do not constitute, either in whole or in part, a deferral of compensation for
purposes of Section 409A, then 30 days after such Change of Control, the shares
of Common Stock in settlement of such Units shall be issued, except as otherwise
provided in Paragraph 12(d), to you, your legal representative or other person
designated by an appropriate court as entitled to take receipt thereof or your
Beneficiary, as the case may be, in accordance with Paragraph 4, in a lump sum.

(c)     Deferral of Compensation. If, as of a Change of Control, your Units
constitute, either in whole or in part, a deferral of compensation for purposes
of Section 409A or have been cancelled, in whole or in part, pursuant to
Paragraph 4(a), then, solely to the extent that such Change of Control is a
change of control event within the meaning of Section 409A, the Committee may,
in its discretion, terminate the Plan and, except as otherwise provided in
Paragraph 12(d), and without regard to any Deferral Election or Re-Deferral
Election, issue in a lump sum to you, your legal representative or other person
designated by an appropriate court as entitled to take receipt thereof or your
Beneficiary, as the case may be, in accordance with Paragraph 4, the shares of
Common Stock then issuable to you pursuant to this Section 12(c);

 

-10-



--------------------------------------------------------------------------------

 

provided, that, such issuance shall be at a time and in a manner that will not
result in the imposition on you of adverse or unintended tax consequences under
Section 409A.

(d)     Cash In Lieu of Shares. In lieu of shares of Common Stock issuable
pursuant to Paragraphs 12(b) and 12(c), as the case may be, the Committee may,
in its sole discretion, distribute to you an amount, in cash, equal to the value
of such shares determined in accordance with Plan provisions. Such amount shall
be paid at the time specified in Paragraphs 12(b) and 12(c), as the case may be.

13.     Effect of Acknowledgement. In order to receive the award described in
this Agreement, you must acknowledge receipt of the Agreement as soon as
reasonably practicable by using the applicable procedure established by the
Committee for such purpose. By acknowledging receipt in accordance with this
Paragraph 13, you are agreeing to the terms and conditions of this Agreement and
to amendment of any prior award agreement from the Company relating to stock
units that were not earned and vested as of December 31, 2004 to incorporate
terms and conditions that are substantially similar to those set forth in this
Agreement.

 

WYETH

By:

      

 

ACCEPTED AND AGREED TO:               Name (Please Print)     Social Security
Number           Signature     Date of Birth

 

-11-



--------------------------------------------------------------------------------

ANNEX A

TERMS AND CONDITIONS OF DEFERRAL ELECTIONS

AND RE-DEFERRAL ELECTIONS

Any Deferral Elections are subject to Paragraph 4 of this Agreement and the
terms and conditions set forth in this ANNEX A. Capitalized terms not defined in
this ANNEX A have the same meanings as in this Agreement.

 

1. Your Deferral Election applies to all shares of Common Stock earned and
issuable under this Agreement and must be made on an election form that conforms
to this ANNEX A. Your Deferral Election must be submitted to the Record Keeper
as soon as possible and by no later than 30 days from the date of this Agreement
or such shorter period as may be required by Section 409A and communicated to
you by the Record Keeper.

 

2. Once your completed election form has been submitted in accordance with this
Agreement and this ANNEX A, your Deferral Election will be irrevocable.

 

3. All Deferral Elections and Re-Deferral Elections shall conform to
Section 409A. Notwithstanding anything to the contrary in this ANNEX A, the
Company has the right, without your prior consent, to amend or modify your
Deferral Elections and Re-Deferral Elections (including the time and form of
payment) to the extent that the Committee deems necessary to avoid adverse or
unintended tax consequences to you under Section 409A.

 

4. If you elect to make a Deferral Election, you must select either a Short-Term
Payout or a Retirement Benefit, as described below. Unless otherwise provided in
this Agreement, all of the shares of Common Stock earned and issuable under this
Agreement will be issued as of such Payment Date(s) and delivered to you as soon
as practicable thereafter. You cannot elect both a Short-Term Payout and a
Retirement Benefit Payout.

 

  a. A Short-Term Payout is a lump-sum distribution of all such shares of Common
Stock issued as of the Payment Date you select, which can be no earlier than the
first business day of the month following the date that is three and no more
than fifteen years after the Conversion Date. Additionally, the Payment Date for
your Short-Term Payout can be no later than the end of the calendar year in
which you attain age 80.

 

  b. A Retirement Benefit is a distribution of all such shares of Common Stock
in the form of either a lump sum or annual installments (over 3 to 15 years)
issued as of the first business day of the month following your Retirement or a
later date that is one or more years after your Retirement. To the extent
permitted by Section 409A, installments will be treated as a single payment
form. You must elect a Payment Date that results in all shares earned and
issuable under this Agreement being issued to you no later than the end of the
calendar year in which you attain age 80. Any earned and unissued shares will be
issued to you by the end of such calendar year, notwithstanding your election.

 

A-1



--------------------------------------------------------------------------------

 

5. The following additional rules apply to Deferral Elections and Re-Deferral
Elections:

 

  a. If you make a Deferral Election or Re-Deferral Election to receive the
shares earned and issuable to you under this Agreement as a Retirement Benefit
issued in installments, each installment after the first installment will be
paid on the first business day of the month following the anniversary of your
Retirement.

 

  b. If you make a Deferral Election or Re-Deferral Election to receive the
shares earned and issuable to you under this Agreement as a Retirement Benefit
issued in installments, and the first installment is delayed pursuant to
Paragraph 5(e), such installment shall be issued as of the first business day of
the month following the six-month anniversary of your Separation from Service.
The second installment shall be issued as of the first business day of the month
following the first anniversary of your Separation from Service.

 

  c. If you make a Deferral Election or Re-Deferral Election to receive the
shares earned and issuable to you under this Agreement in a Short-Term Payout,
you may make a subsequent Re-Deferral Election to the extent permitted by
Paragraph 4(b) with respect to such shares, as long as you are an employee of
the Company or its subsidiaries at the time of such subsequent Re-Deferral
Election.

 

  d. If you make a Deferral Election or Re-Deferral Election to receive the
shares earned and issuable to you under this Agreement as a Retirement Benefit,
you may make a subsequent Re-Deferral Election to the extent permitted by
Paragraph 4(b) with respect to such shares, as long as (i) issuance of the
shares subject to your Deferral Election or prior Re-Deferral Election has not
commenced at the time of such subsequent Re-Deferral Election and (ii) if, prior
to such subsequent Re-Deferral Election, you incurred a Separation of Service,
it was by reason of Retirement.

 

  e. If you make a Deferral Election to receive the shares earned and issuable
to you under this Agreement as a Retirement Benefit issued in annual
installments and then make a Re-Deferral Election pursuant to Paragraph 4(b),
your Re-Deferral Election must be made not less than one year prior to the
Payment Date then in effect applicable to the first installment as specified in
your Deferral Election (or prior Re-Deferral Election) and defer issuance for
five years from such Payment Date.

 

A-2